Exhibit 10.2

 

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of March 31, 2020, is
executed by CytoDyn Inc., a Delaware corporation (“Debtor”), in favor of Iliad
Research and Trading, L.P., a Utah limited partnership (“Secured Party”).

A.    Debtor has issued to Secured Party a certain Secured Convertible
Promissory Note of even date herewith, as may be amended from time to time, in
the original face amount of $17,100,000.00 (the “Note”).

B.    In order to induce Secured Party to extend the credit evidenced by the
Note, Debtor has agreed to enter into this Agreement and to grant Secured Party
a security interest in the Collateral (as defined below).

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

1.    Definitions and Interpretation. When used in this Agreement, the following
terms have the following respective meanings:

“Collateral” has the meaning given to that term in Section 2 hereof.

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
know-how, inventions, discoveries, studies, data, experimental results,
published and unpublished works of authorship, processes, any and all other
proprietary rights, and all rights corresponding to all of the foregoing
throughout the world, now owned and existing or hereafter arising, created or
acquired.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, that certain
Securities Purchase Agreement of even date herewith, entered into by and between
Debtor and Secured Party (the “Purchase Agreement”), any other Transaction
Documents (as defined in the Purchase Agreement), any other promissory note
issued by Debtor in favor of Secured Party (or any affiliate of Secured Party),
any modification or amendment to any of the foregoing, guaranty of payment or
other contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Secured Party or as an affiliate of Secured
Party or acquired by Secured Party or an affiliate of Secured Party by purchase,
pledge or otherwise, (b) all costs and expenses, including attorneys’ fees,
incurred by Secured Party or any affiliate of Secured Party in connection with
the Note or in connection with the collection or enforcement of any portion of
the indebtedness, liabilities or obligations described in the foregoing clause
(a), (c) the payment of all other sums, with interest thereon, advanced in
accordance herewith to protect the security of this Agreement, and (d) the
performance of the covenants and agreements of Debtor contained in this
Agreement and all other Transaction Documents.

 

1



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents,
(c) purchase money Liens on equipment acquired or held by Debtor incurred for
financing the acquisition of equipment securing no more than Fifty Thousand
Dollars ($50,000) in the aggregate amount outstanding, (d) Liens of carriers,
warehousemen, suppliers, or other Persons that are possessory in nature arising
in the ordinary course of business which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto, (e) Liens incurred in the extension,
renewal or refinancing of the indebtedness secured by Liens described in
(a) through (c), but any extension, renewal or replacement Lien must be limited
to the property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase, and (f) Liens in favor of other financial
institutions arising in connection with Debtor’s deposit and/or securities
accounts held at such institutions.

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

2.    Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title, interest, claims and demands of Debtor in and to the property
described in Schedule A hereto, and all replacements, proceeds, products, and
accessions thereof (collectively, the “Collateral”).

3.    Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor or its subsidiaries (including without limitation Delaware and
Washington) any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non-United States jurisdiction, if
applicable) of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.

4.    General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, (b) upon the filing of
UCC-1 financing statements with the applicable state office, Secured Party shall
have a perfected first-position security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens, (c) Debtor has received at least a
reasonably equivalent value in exchange for entering into this Agreement, and
(d) as such, this Agreement is a valid and binding obligation of Debtor.

5.    Additional Covenants. Debtor hereby agrees:

5.1.    to perform all acts that may be necessary to maintain, preserve, protect
and perfect in the Collateral, the Lien granted to Secured Party therein, and
the perfection and priority of such Lien;

 

2



--------------------------------------------------------------------------------

5.2.    to procure, execute (including endorse, as applicable), and deliver from
time to time any endorsements, assignments, financing statements, certificates
of title, and all other instruments, documents and/or writings reasonably deemed
necessary or appropriate by Secured Party to perfect, maintain and protect
Secured Party’s Lien hereunder and the priority thereof;

5.3.    to provide at least fifteen (15) calendar days prior written notice to
Secured Party of any of the following events: (a) any changes or alterations of
Debtor’s name, (b) any changes with respect to Debtor’s address or principal
place of business, (c) the formation of any subsidiaries of Debtor; or (d) any
changes in the location of the Collateral;

5.4.    upon the occurrence and during the continuance of an Event of Default
(as defined in the Note) under the Note and, thereafter, at Secured Party’s
request, to endorse (up to the outstanding amount under such promissory notes at
the time of Secured Party’s request), assign and deliver any promissory notes
and all other instruments, documents, or writings included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;

5.5.    to the extent the Collateral is not delivered to Secured Party pursuant
to this Agreement, other than inventory located at carriers, warehousemen,
suppliers, or other Persons in the ordinary course of business, to keep the
Collateral at the principal office of Debtor (unless otherwise agreed to by
Secured Party in writing), and not to relocate the Collateral to any other
locations without the prior written consent of Secured Party;

5.6.    not to sell or otherwise dispose, or offer to sell or otherwise dispose,
of the Collateral or any interest therein (other than inventory in the ordinary
course of business);

5.7.    not to, directly or indirectly, allow, grant or suffer to exist any Lien
upon any of the Collateral, other than Permitted Liens;

5.8.    [intentionally omitted];

5.9.    not to grant any license or sublicense under any of its Intellectual
Property, or enter into any other agreement with respect to any of its
Intellectual Property, except in the ordinary course of Debtor’s business,
without Secured Party’s prior written consent;

5.10.    other than as permitted by Section 5.9, not to encumber or grant any
security interest or Lien upon any of its Intellectual Property (or substitution
for or proceeds or products thereof) in connection with any financing wherein
Debtor raises less than $25,000,000.00 in gross proceeds without Secured Party’s
prior written consent; and

5.11.    at any time amounts paid by Secured Party under the Transaction
Documents are used to purchase Collateral, Debtor shall perform all acts that
may be necessary, and otherwise fully cooperate with Secured Party, to cause
(a) any such amounts paid by Secured Party to be disbursed directly to the
sellers of any such Collateral, (b) all certificates of title pertaining to such
Collateral (as applicable) to be properly filed and reissued to reflect Secured
Party’s Lien on such Collateral, and (c) all such reissued certificates of title
to be delivered to and held by Secured Party.

6.    Authorized Action by Secured Party. Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such

 

3



--------------------------------------------------------------------------------

rights and powers as Debtor might exercise with respect to the Collateral,
including the right to (a) collect by legal proceedings or otherwise and
endorse, receive and receipt for all dividends, interest, payments, proceeds and
other sums and property now or hereafter payable on or on account of the
Collateral; (b) enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Collateral; (c) make any
compromise or settlement, and take any action Secured Party deems advisable,
with respect to the Collateral; (d) file a copy of this Agreement with any
governmental agency, body or authority, at the sole cost and expense of Debtor;
(e) insure, process and preserve the Collateral; (f) pay any indebtedness of
Debtor relating to the Collateral; (g) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (h) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (c) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Secured Party shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of its stockholders, directors,
officers, managers, employees or agents shall be responsible to Debtor for any
act or failure to act, except with respect to Secured Party’s own gross
negligence or willful misconduct. Nothing in this Section 6 shall be deemed an
authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.

7.    Default and Remedies.

7.1.    Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default.

7.2.    Remedies. Upon the occurrence of any such Event of Default, Secured
Party shall have the rights of a secured creditor under the UCC, all rights
granted by this Agreement and by law, including, without limiting the foregoing,
(a) the right to require Debtor to assemble the Collateral and make it available
to Secured Party at a place to be designated by Secured Party, and (b) the right
to take possession of the Collateral, and for that purpose Secured Party may
enter upon premises on which the Collateral may be situated and remove the
Collateral therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a
public sale of any Collateral or notice of the date after which a private sale
of any Collateral may take place is reasonable. In addition, Debtor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured Party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

 

4



--------------------------------------------------------------------------------

7.3.    Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.

7.4.    Marshalling. Secured Party shall not be required to marshal any present
or future Collateral for, or other assurances of payment of, the Obligations or
to resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Debtor hereby irrevocably waives the benefits of
all such laws.

7.5.    Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(a)    First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

 

5



--------------------------------------------------------------------------------

(b)    Second, to the payment to Secured Party of the amount then owing or
unpaid on the Note (to be applied first to accrued interest and fees and second
to outstanding principal) and all amounts owed under any of the other
Transaction Documents or other documents included within the Obligations; and

(c)    Third, to the payment of the surplus, if any, to Debtor, its successors
and assigns, or to whosoever may be lawfully entitled to receive the same.

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

8.    Miscellaneous.

8.1.    Notices. Any notice required or permitted hereunder shall be given in
the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by this reference.

8.2.    Non-waiver. No failure or delay on Secured Party’s part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

8.3.    Amendments and Waivers. This Agreement may not be amended or modified,
nor may any of its terms be waived, except by written instruments signed by
Debtor and Secured Party. Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given.

8.4.    Assignment. This Agreement shall be binding upon and inure to the
benefit of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.

8.5.    Cumulative Rights, etc. The rights, powers and remedies of Secured Party
under this Agreement shall be in addition to all rights, powers and remedies
given to Secured Party by virtue of any applicable law, rule or regulation of
any governmental authority, or the Note, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Secured Party’s rights hereunder. Debtor waives any right to
require Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.

8.6.    Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

8.7.    Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Agreement.

8.8.    Entire Agreement. This Agreement, the Note, and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

6



--------------------------------------------------------------------------------

8.9.    Governing Law; Venue. Except as otherwise specifically set forth herein,
the parties expressly agree that this Agreement shall be governed solely by the
laws of the State of Utah, without giving effect to the principles thereof
regarding the conflict of laws; provided, however, that enforcement of Secured
Party’s rights and remedies against the Collateral as provided herein will be
subject to the UCC. The provisions set forth in the Purchase Agreement to
determine the proper venue for any disputes are incorporated herein by this
reference.

8.10.    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.

8.11.    Purchase Agreement; Arbitration of Disputes. By executing this
Agreement, each party agrees to be bound by the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

8.12.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Any electronic copy of a party’s executed counterpart
will be deemed to be an executed original.

8.13.    Further Assurances. Debtor shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as Secured
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

8.14.    Time of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

 

SECURED PARTY: ILIAD RESEARCH AND TRADING, L.P. By: Iliad Management, LLC, its
General Partner     By: Fife Trading, Inc., Manager         By:  

/s/ John Fife

  John M. Fife, President DEBTOR: CYTODYN INC. By:  

    /s/ Craig Eastwood

Name:  

    Craig Eastwood

Title:  

    Chief Financial Officer

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

TO SECURITY AGREEMENT

All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets owned as of the date hereof and/or acquired by Debtor at any
time while the Obligations are still outstanding, including without limitation,
the following property:

1.    All equity interests in all wholly- or partially-owned subsidiaries of
Debtor.

2.    All customer accounts, insurance contracts, and clients underlying such
insurance contracts.

3.    All goods and equipment now owned or hereafter acquired, including,
without limitation, all laboratory equipment, growing equipment, computer
equipment, office equipment, machinery, containers, fixtures, vehicles, and any
interest in any of the foregoing, and all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing, wherever located;

4.    All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;

5.    All accounts receivable, contract rights, general intangibles, healthcare
insurance receivables, legal claims, payment intangibles and commercial tort
claims, now owned or hereafter acquired, including, without limitation, all
software and computer programs including source code, methods, goodwill, license
agreements, information, any and all other proprietary rights, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer disks, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind and whether in tangible or
intangible form or contained on magnetic media readable by machine together with
all such magnetic media, and all rights corresponding to all of the foregoing
throughout the world, now owned and existing or hereafter arising, created or
acquired.

6.    All now existing and hereafter arising accounts, contract rights and all
other forms of obligations owing to Debtor arising out of the sale or lease of
goods or the rendering of services by Debtor (subject, in each case, to the
contractual rights of third parties to require funds received by Debtor to be
expended in a particular manner), whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Debtor and Debtor’s books relating
to any of the foregoing;

7.    All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;

 



--------------------------------------------------------------------------------

8.    All other assets, goods and personal property of Debtor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and

9.    Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

Notwithstanding the foregoing, and for the avoidance of doubt, the foregoing
shall expressly exclude all Intellectual Property of Debtor.

 